Bruce, J.
(specially concurring). I concur in the result of the foregoing opinion. However, I merely concur in the conclusions reached in ¶¶ 3 and 8 of the syllabus, because I believe that a fair trial was had and that no real prejudice arose from the rulings. As far as ¶ 3 is concerned I believe that the trial court erred, and that the subsequent instruction could not have cured the error if it had in fact been prejudicial. This evidence, however, shows conclusively that the defendant was the real aggressor in the assault before us, and I am satisfied that the jury must and would have found this to have been the fact outside of any prior verdict or conviction.